Citation Nr: 1719044	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Propriety of the reduction in evaluation from 100 percent to 60 percent for asthma, effective March 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel






INTRODUCTION

The Veteran served on active duty from September 1983 to November 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Veteran requested a hearing before a Veterans Law Judge.  However, as discussed below, prior to her scheduled hearing in May 2017, she withdrew the issue on appeal.


FINDING OF FACT

In correspondences dated in April 2017 and May 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew her substantive appeal for the claim of propriety of the reduction in evaluation from 100 percent to 60 percent for asthma, effective March 1, 2010.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In correspondences dated in April 2017 and May 2017, the Veteran expressed her intent to withdraw the issue of propriety of the reduction in evaluation from 100 percent to 60 percent for asthma, effective March 1, 2010.

There remain no allegations of errors of fact or law for appellate consideration with regard to the issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The issue of propriety of the reduction in evaluation from 100 percent to 60 percent for asthma, effective March 1, 2010, is dismissed.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


